PER CURIAM.
We affirm appellant’s challenge to orders of two trial judges denying his requests for relief pursuant to Florida Rule of Criminal Procedure 3.850. The first order, entered by Judge Makemson on December 13, 2001, summarily denied all but two of appellant’s grounds alleging ineffective assistance of trial counsel. The second order, entered by Judge Conner on July 12, 2004, denied the remaining grounds F and I following a full evidentia-ry hearing.
Both orders set forth valid, detailed findings and conclusions supporting denial of relief. The findings made by both judges are amply supported by the record and by competent, substantial evidence. No error is found in the judges’ conclusions denying the motion. The orders are, therefore, affirmed.
POLEN, FARMER and KLEIN, JJ., concur.